Citation Nr: 0943393	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right arm disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for a claimed right 
hand disorder.

4.  Entitlement to service connection for claimed 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the RO which 
denied the Veteran's claim of service connection for a right 
hand disorder as well as his application to reopen his 
previously denied claims of entitlement to service connection 
for right arm disorder and hypertension.  In July 2006, the 
RO determined that new and material evidence had been 
submitted to reopen the claim for service connection for 
hypertension, and denied the claim on the merits. 

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a right 
arm disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for 
hypertension was previously denied by the RO in a rating 
decision in August 2002.  There was no timely appeal and the 
decision became final.

2.  The evidence received since the August 2002 decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for hypertension.

3.  The currently demonstrated hypertension is not shown to 
be due to event or incident of the Veteran's period of 
service, nor may it be presumed to have incurred therein, nor 
is caused or aggravated by service connected diabetes 
mellitus.

4.  The currently demonstrated right hand disorder is not 
shown to be due to event or incident of the Veteran's period 
of service


CONCLUSIONS OF LAW

1.  The RO's rating decision in August 2002 denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002& Supp 2009); 38 C.F.R. § 3.156 (2009).

3.  The Veteran's hypertension is not due to disease or 
injury that was incurred in or aggravated by active service; 
nor may it be presumed to have been incurred therein, nor is 
it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

4.  The Veteran's right hand disorder is not due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2004.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in a March 2006 letter.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Given that new and material evidence has 
been received to reopen the claim for service connection for 
hypertension at this time, the Board finds that no further 
assistance in developing the facts pertinent to the Veteran's 
claim in this regard is required at this time.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Laws and Regulations-New and Material

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).



Factual Background and Analysis-New and Material

Service connection for hypertension was denied on the merits 
in an RO rating decision issued in August 2002.  The RO found 
that hypertension was not present in service, nor shown to a 
compensable degree within one year following separation from 
service.  Although properly notified of that decision, the 
Veteran did not file a timely appeal and that decision is 
final.  The evidence of record at the time of the August 2002 
denial included the Veteran's service treatment records, post 
service VA treatment records (dated from January 1994 to 
December 2001) and a VA examination report dated January 2002 
(with June 2002 addendum).

Since the August 2002 rating decision, the additional 
evidence received includes VA treatment records dated through 
July 2006 and an April 2006 VA examination report discussing 
the etiology of the Veteran's hypertension.  The credibility 
of this evidence is presumed for the purposes of reopening a 
previously denied claim.  See Justus supra.

This new evidence of record raises a reasonable possibility 
of substantiating the Veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  
Having reopened the Veteran's claim, the Board finds final 
adjudication with regard to his claim of service connection 
for hypertension is warranted at the present time.  

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Hypertension

The Veteran asserts that he has current hypertension due to 
his period of service. The Veteran's service treatment 
records contain no complaints of, treatment for or findings 
referable to hypertension, and his December 1969 separation 
physical examination report noted his blood pressure to be 
124/78.  

Subsequent to service, VA treatment records document the 
treatment the Veteran received for various disorders, 
including hypertension.  Elevated blood pressure readings 
were recorded in 1991, and during a June 1992 VA medical 
examination, it was indicated that the Veteran's past medical 
history was relevant for hypertension.  A September 2001 VA 
treatment record reports that the Veteran has had 
hypertension since 1994.

During an April 2006 VA examination, the Veteran reported 
that his hypertension was diagnosed in the mid 1980s and that 
he had been on medication for his hypertension since that 
time.  He was also been diagnosed with diabetes mellitus in 
1994.  He reported no known complications of either disease.  
He related that he regularly checked his blood pressure at 
home with the results usually in the mid 100s/90s or 80s.  
Objectively, his blood pressure readings were 136/82, 138/82 
and 140/84.  At the conclusion of the examination, the 
diagnosis was hypertension without know complications.  The 
examiner opined that the hypertension was neither caused by 
nor aggravated by the diabetes beyond what would be expected 
as the natural history of the condition.

Given its review of the record, the Board finds that service 
connection for hypertension is not warranted in this case.  
In this regard, the Board notes that in the April 2006 VA 
examination, the examiner concluded that hypertension was not 
caused or aggravated by the diabetes mellitus.  Further, 
nothing in the record indicates that hypertension was present 
in service or was manifest to a compensable degree in the 
year immediately after the Veteran's discharge from service.  
Without evidence of an etiological link, service connection 
cannot be awarded. 

The only other evidence of record supporting the Veteran's 
claim is his lay assertions indicating a causal relationship 
between his hypertension and his period of service.  While 
these lay assertions are certainly competent evidence 
concerning continuity of symptoms capable of lay observation, 
the Veteran has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  
Notwithstanding the fact that a continuity of symptoms has 
not been shown, the Veteran lacks the medical expertise 
regarding hypertension; thus, any such lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 
(1992).

A basis for awarding service connection for hypertension has 
not been established.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal in this regard is denied.

Right Hand

The Veteran asserts that he has a current right hand disorder 
due to period of service. The Veteran's service treatment 
records contain no complaints of, treatment for or findings 
referable to a right hand disorder.  

Subsequent to service, VA treatment records document the 
treatment the Veteran received for various disorders, 
including a right hand disorder.  In a February 1992 VA 
treatment record, the Veteran complained of numbness in the 
ring and middle fingers of the right hand with pain in the 
palm of the right hand.  The examiner noted probable 
Dupuytren's contracture 4th metacarpal tendon right hand with 
some numbness of the right 4th finger.  In March 1992, 
following an electromyogram and nerve conduction study, mild 
right ulnar compression neuropathy was diagnosed.  No opinion 
as to etiology of the neuropathy was provided.  

In a January 2002 VA examination report, objective 
examination revealed multiple nodules, small subcutaneous in 
both palmar areas with normal extension of the fingers.  The 
Veteran was diagnosed with Dupuytren's of both hands.  

A December 2002 VA treatment record documented, in pertinent 
part, right hand dupuytrens contracture status post (s/p) 
right hand palmar fasciectomy in August 2002 with persistent 
pain of right hand.  He had noted swelling and erythema to 
the right hand.  X-rays showed minimal demineralization of 
the distal right hand.

Given its review of the record, the Board finds that service 
connection for a right hand disorder is not warranted in this 
case.  In this regard, the Board notes that although the 
evidence of record documents a current right hand disorder, 
nothing in the record relates the right hand disorder to the 
Veteran's period of service.  Without evidence of causal 
relationship, service connection cannot be awarded.  To date, 
the Veteran has not been afforded VA examination, with an 
opinion as to the etiology of his claimed right hand 
disorder.  See 38 U.S.C.A. § 5103A(d).  In this case, 
however, there is no evidence linking the Veteran's claimed 
right hand disorder to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation regarding a 
right hand disorder.  The Veteran lacks the medical expertise 
regarding right hand disorders; thus, any such lay opinion in 
this regard does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (1992).

A basis for awarding service connection for a right hand 
disorder has not been established.  The "benefit of the 
doubt" doctrine is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal in this 
regard is denied.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed.

Service connection for hypertension is denied.

Service connection for a claimed right hand disorder is 
denied.


REMAND

In claims to reopen, VCAA notice must notify the Veteran of 
the evidence and information that is necessary to reopen a 
claim, including discussion of the reasons for the previous 
denial and what is necessary to establish entitlement to the 
underlying claim for the benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA letter in January 
2004 did not satisfy the requirements of Kent.  First, this 
January 2004 VCAA letter indicated that the Veteran's claim 
for service connection for a right arm disorder was 
previously denied in an August 2002 rating decision.  This is 
an incorrect statement, the Veteran's claim for service 
connection for a right arm disorder was previously denied in 
a May 1994 rating decision.  More importantly, the VCAA 
notice failed to accurately address/explain the reasons for 
the previous denial.  In this regard, the January 2004 VCAA 
notice letter simply stated the claim was previously denied; 
the appeal period had expired and the decision was final.  
The letter then defined and explained the need for "new" 
and "material" evidence in order to reopen a claim of 
service connection for a right hand disorder.  The Board 
notes that the Veteran's claim was previously denied because 
he failed to submit evidence of a current right arm disorder 
with an etiological relationship to his period of service.  
In this regard, the RO noted that the Veteran had suffered a 
stab wound to the axilla area of the right upper extremity 
and had received a rating for a resultant scar; however, he 
had presented no other evidence of a current right arm 
disorder causally related to his period of service.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran, 
and his representative, with an 
appropriate new VCAA notice letter that 
notifies the Veteran of the evidence and 
information that is necessary to reopen a 
claim of service connection for a right 
arm disorder and what is necessary to 
establish entitlement to the underlying 
claim for the benefit sought.  This VCAA 
notice letter should include accurate 
discussion of the basis of the prior 
denial of service connection for the 
claimed right arm disorder.  See Kent, 
supra. 

2.  After completion of the above and any 
other additional development deemed 
necessary, the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a claimed right arm disorder should be 
readjudicated, if in order.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


